Exhibit 10.1

 

Kate Spade & Company

2016 Restricted Stock Unit Grant Confirmation Statement

 

Name of Grantee:

 

 

 

Employee ID#:

 

 

 

Plan:

2013 Stock Incentive Plan

Grant Date:

 

 

 

Number of RSUs Granted:

___________ (subject to adjustment under Section 3.7(b) of the Plan)

 

 

Vesting Schedule:

50% on second anniversary of Grant Date and 50% on third anniversary of Grant
Date, subject to Section 10 of the attached Terms and Conditions

 

WHILE EVERY EFFORT HAS BEEN MADE TO ENSURE THE ACCURACY OF THIS INFORMATION,
THESE FIGURES ARE SUBJECT TO FINAL AUDIT.

 

THE GRANT OF RESTRICTED STOCK UNITS SHALL NOT CONFER ON THE RECIPIENT ANY RIGHT
TO CONTINUE IN THE EMPLOY OR OTHER SERVICE OF THE COMPANY, OR AFFECT ANY RIGHT
WHICH THE COMPANY MAY HAVE TO TERMINATE SUCH EMPLOYMENT OR SERVICE.

 

 

Restricted Stock Unit Grant Certificate — Terms and Conditions

 

1. Restricted Stock Unit Grant: Pursuant to the provisions of and in accordance
with the Company’s 2013 Stock Incentive Plan (the “Plan”) specified on the
attached “Restricted Stock Unit Grant Confirmation Statement” (the “Statement”),
the Compensation Committee of the Board of Directors (the “Committee”) of Kate
Spade & Company (“the Company”) has authorized the grant to the Grantee of an
award of restricted stock units (the “RSUs”) as specified on the Statement.  The
Grantee’s award of RSUs represents an unsecured, conditional future right to
receive common shares of the Company.  Upon vesting as provided herein, each RSU
will be converted into one share of Common Stock of the Company subject to the
terms and conditions of the Plan and this Grant Certificate.

 

2. Voting: The Grantee shall not be a stockholder of record of the Company with
respect to the award of RSUs and shall have no voting rights with respect to the
RSUs.

 

3. Dividend Equivalents: The Grantee shall not be entitled to receive dividend
equivalents in respect of the RSUs unless otherwise determined by the Committee.

 

4. No Rights as a Stockholder: Prior to the issuance of the shares pursuant to
this Grant Certificate, the Grantee shall not be treated as the owner of the
shares, shall not have any rights as a shareholder as to those shares, and shall
have only a contractual right to receive them, subject to the terms of the Plan
and this Grant Certificate, and unsecured by any assets of the Company or any
Affiliate.

 

5. Vesting: The RSUs will vest on the date or dates indicated on the Statement,
subject to Section 10 below (the “Vesting Date”), provided in each case, that
the Grantee is then and has at all times remained an employee of the Company
until the Vesting Date and since the Grant Date.

 

6. Delivery of Vested Shares: As soon as practicable after each Vesting Date
subject to Plan Section 3.6(b) and Section 13 below (relating to withholding
taxes), the Company shall cause a number of

 

--------------------------------------------------------------------------------


 

shares of Common Stock of the Company equal to the number of vested RSUs to be
issued in the name of and delivered to the Grantee (including jointly with a
spouse or in the name of a trust established by Grantee), by book entry
registration at the Company’s transfer agent.  Such issuance and delivery will
be made within the applicable short-term deferral period specified by Code
Section 409A.  The Grantee shall have all the rights of a stockholder with
respect to the shares of Common Stock once the shares of Common Stock are
issued.

 

7. Brokerage Account: The Grantee remains responsible for any federal, state,
local (including non-U.S.) or other tax and other applicable compliance
requirements resulting from his or her receipt of the RSUs, his or her
subsequent ownership and possible sale of the shares of Common Stock of the
Company and the opening and use of a US brokerage account.

 

8. Market Fluctuations: The Company is not responsible for foreign exchange
fluctuations between the Grantee’s local currency and the US dollar nor is the
Company liable for any decrease in the value of the Company’s Common Stock
(including during any period between the Vesting Date and the issuance of the
shares to Grantee).

 

9. Transferability: The Grantee may not sell, assign, transfer, pledge or
otherwise encumber or dispose of the RSUs in except to a trust in connection
with estate planning as permitted by the Committee on a case by case basis
consistent with Code Section 409A.

 

10. Termination of Employment: Upon termination of the Grantee’s employment with
the Company for any reason other than death, any unvested RSUs will be forfeited
and, the Grantee shall not be entitled to any payment whatsoever under this
Statement or provisions of the Plan relating to this Statement in connection
with such forfeiture; provided, however, that the Grantee will be entitled to
accelerated vesting in accordance with Plan Section 3.8(b)(ii) (relating to
certain terminations at or following a Change in Control).  In the event of the
Grantee’s death, all unvested RSUs will become vested as of the date of death
and shares of Common Stock will be delivered to the Grantee’s estate as soon as
practicable after vesting in accordance with Section 6.  The foregoing
notwithstanding, if there exists an employment agreement between the Grantee and
the Company (or any Affiliate) in effect at the time of termination of
employment or death (an “Applicable Employment Agreement”), the terms of such
Applicable Employment Agreement will govern, in place of the above provisions in
this Section 10, in the event of a termination of employment (including in
connection with a Change in Control) other than by reason of death.    For
purposes of any Applicable Employment Agreement, the total number of RSUs will
be deemed the “target” number of RSUs.

 

11. No Acquired Rights: The RSUs do not entitle the Grantee to any benefit other
than that specifically granted under the Plan or to any future awards or other
benefits under the Plan or any similar Plan.  The RSUs do not form part of the
Grantee’s employment contract (except as may be provided in an Applicable
Employment Agreement) or any other working arrangement with the Grantee’s
employer and the RSUs are no guarantee of continued employment. Nor do the RSUs
or any future awards become a term or condition of employment, regardless of
whether prescribed by local law.  Moreover, any benefits granted under the Plan
are not part of Grantee’s ordinary compensation, and will not be considered as
part of such compensation in the event of severance, redundancy or
resignation.   The Grantee understands and hereby accepts that the benefits
granted under the Plan are granted entirely at the discretion of the Committee
and that the Company retains the right to amend or terminate the Plan, and/or
the Grantee’s participation therein, at any time, at the Company’s sole
discretion and without notice.

 

12. Notice: A notice will be deemed to have been duly given when personally
delivered or mailed by registered or certified mail to the party entitled to
receive it.

 

12.1. Notice by the Grantee: The Grantee shall give any notice to the Company in
writing and shall address the Chief Legal Officer, Kate Spade & Company, 2 Park
Avenue, New York, NY 10016, or at such other address as the Company may
designate to the Grantee by notice according to Section 12.2.

 

--------------------------------------------------------------------------------


 

12.2. Notice by the Company: The Company shall address any notice to the Grantee
at the address set forth beneath his or her signature hereto, or at such other
address as he or she may designate to the Company by notice according to
Section 12.1.

 

13. Withholding Taxes: In connection with the vesting of the RSUs in accordance
with the terms and conditions of the Plan and this Statement, the Company shall
automatically withhold from the Grantee’s account a number of shares having a
Fair Market Value (as defined in the Plan) on the Vesting Date or other issuance
date as specified by the Company, rounded up to the nearest whole share, equal
to an amount sufficient to satisfy all mandatory withholding requirements for
federal, state, local taxes, social security and employment taxes and other
governmental tax withholding requirements related to the expiration of
restrictions on such shares in each country.  The Company may withhold such
amounts in cash from the Grantee’s wages or other payments due to the Grantee at
any time (including with regard to any withholding taxes due prior to the
settlement date of the RSUs), or the Company may require the Grantee to remit
such withholding amount in cash to the Company, in lieu of share withholding. 
Alternatively, the Grantee may elect to remit such amount in cash directly to
the Company in lieu of share withholding.  Should the Grantee wish to do so the
Grantee must contact the Corporate Compensation department in advance of the
RSUs vesting, at or before such deadline as the Company may specify.

 

To the extent that the Company or its Affiliate withholds any amounts in Shares
to cover the taxes required to be withheld, it will do so at the minimum
statutory rate.  Should the Company or the Affiliate withhold any amounts in
cash or retain any Shares in excess of Grantee’s actual tax withholding amount,
the Company and/or Grantee’s employer will refund the excess amount to the
Grantee, with any fractional Share being repaid in cash, within a reasonable
period and without any interest.  The Grantee authorizes the Company or the
Affiliate, or their agents (including, without limitations, any broker or bank)
to withhold cash or Shares as appropriate.  Grantee agrees to pay the Company
and/or the Affiliate employing Grantee any amount of the tax withholding
obligation that is not satisfied by the means described herein.  If any of the
foregoing methods of collection are not allowed under applicable local laws or
if Grantee fails to comply with his or her obligations in connection with the
tax withholding due as described above, the Company may refuse to deliver the
Shares; provided that delivery will be made within the short-term deferral
period (this may be in escrow or through some other means that assures the
Company will receive applicable withholding taxes). Grantee is liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the RSUs.  The Company does not commit and is under no
obligation to structure the RSUs to reduce or eliminate Grantee’s tax liability.

 

14. Successors and Assigns: This Grant Certificate is binding upon and inure to
the benefit of the parties hereto and the successors and assigns of the Company
and the heirs and personal representatives of the Grantee.

 

15. Data Privacy: For the purpose of implementing the Plan and administering the
RSUs, the Grantee by accepting this Grant Certificate explicitly consents to the
collection, processing and transfer, electronically of otherwise, of personal
data by the Company, and its affiliates as necessary.  Moreover, the Grantee
acknowledges and agrees by signing this Grant Certificate that personal data,
(including but not limited to: Grantee’s name, home address, telephone number,
employee number, employment status, tax identification number, data for tax
withholding purposes) may need to be transferred to third parties assisting the
Company with the implementation of the Plan and the administration of the RSUs.
The Grantee by signing this Certificate expressly authorizes such transfer to
and processing by third parties. Moreover, the Grantee understands and
acknowledges that the Company may need to transfer Grantee’s personal data to
countries other than his or her country of employment including the United
States of America.   The Company will only hold the Grantee’s personal data as
long as is necessary to implement, administer the Grantee’s RSUs.  The Grantee
may, at any time, request a list with the names and addresses of any third party
recipients of his or her personal data, view his or her personal data, request
additional information about the storage and processing of his or her personal
data, require any necessary amendments to his or her personal data and refuse or
withdraw the consents herein, without cost, by contacting in writing the
Company’s legal department representative.  However, Grantee acknowledges that
refusing or withdrawing his or her

 

--------------------------------------------------------------------------------


 

consent to the above described processing and transfer may affect Grantee’s
ability to receive RSUs under the Plan.

 

16. Prevailing Plan Provisions; Company Policies: This Grant Certificate is
subject to all the terms and provisions of the Plan, which are incorporated
herein by reference. Without limiting the generality of the foregoing, the
Grantee hereby agrees that no member of the Committee shall be liable for any
action or determination made in good faith with respect to the Plan, the RSUs or
this Grant Certificate. All capitalized terms used in this Grant Certificate
have the meaning set forth in the Plan, unless the context requires a different
meaning. In the event that there is any inconsistency between the provisions of
the Grant Certificate and the Plan, the provisions of the Plan will govern.  The
RSUs, any sale of shares issued and delivered in settlement of the RSUs, and the
right of Grantee to retain such shares or the proceeds of such sales are subject
to the terms of Plan Section 2.11 and to other Company policies governing
insider trading and recoupment.

 

17. Governing Law: The Grant Certificate will be interpreted, construed and
administered in accordance with the laws of the State of Delaware.

 

18. Receipt of Grant Materials and Translation: The Grantee hereby acknowledges
that he or she has received a copy of this Grant Certificate relating to the
RSUs and the shares of Common Stock of the Company under the Plan. To the extent
that the Grantee has been provided with this Grant Certificate and/or any other
explanatory materials in a language other than English, the English language
version of this Grant Certificate will prevail in case of any discrepancies or
ambiguities due to translation.

 

 

KATE SPADE & COMPANY

By the Compensation Committee

of the Board of Directors:

 

 

 

 

By:

 

 

Authorized Signature

 

 

 

 

Name:

[Name]

 

 

 

 

 

Consented and Agreed to:

 

 

 

 

 

 

 

[by physical signature]

 

--------------------------------------------------------------------------------